 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   DAVID M. PORTER, SBN # 127024
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     RYAN LOUIS ENNIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   ) Case No. 2:09-cr-00011-JAM-1
                                                 )
12                    Plaintiff,                 ) [Proposed] ORDER
                                                 )
13   v.                                          )
                                                 )
14   RYAN LOUIS ENNIS,                           ) Judge: Hon. Deborah Barnes
                                                 )
15                    Defendant.                 )
                                                 )
16                                               )

17          The Court has received, reviewed, and considered Defendant Ryan Louis Ennis’s request
18   to exonerate the property bond. The Court finds that the defendant was released on pretrial
19   supervision pursuant to an $800,000 bond secured by the equity in real property owned by
20   Richard L. Ennis and Randa M. Ennis.
21          The Court further finds that the defendant has satisfied his pretrial obligations to the
22   Court and that he surrendered to the Bureau of Prisons. Therefore, the Court hereby GRANTS
23   the defendant’s motion. The Clerk of the Court shall exonerate the property bond in the above-
24   captioned case and reconvey the property to sureties Richard L. Ennis and Randa M. Ennis.
25          IT IS SO ORDERED.
26   Dated: October 2, 2019
27

28
                                                     -1-
